UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5050



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FAUSTINO CAMARILLO SALAZAR,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00132-JAB)


Submitted:   June 11, 2007                    Decided:   July 9, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Scott Coalter, MCKINNEY & JUSTICE, P.A., Greensboro, North
Carolina, for Appellant.   Angela Hewlett Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Faustino Camarillo Salazar was charged in a one count

indictment with being an alien found in the United States after

having    been    convicted   of   an   aggravated   felony   and     who   had

previously been deported and not received the consent of the

Attorney General or Secretary for Homeland Security to apply for

re-admission, in violation of 8 U.S.C. §§ 1326(a) and (b)(2)

(2000).

            On May 11, 1995, Salazar was convicted in the Superior

Court of Fresno County, State of California, of possession of

cocaine for sale.      Salazar was sentenced to three years in prison

and, subsequently, was deported to Mexico.           On February 12, 2006,

Salazar was arrested in Winston-Salem, North Carolina and charged

with Driving While Impaired. Salazar was then charged with illegal

re-entry.        Salazar pled guilty to the illegal re-entry charge

pursuant to a plea agreement and was sentenced to forty-eight

months’ imprisonment. Salazar timely noted an appeal and has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967).*

Salazar raises only one issue on appeal - whether his sentence was

reasonable and complied with United States v. Booker, 543 U.S. 220

(2005).    We affirm the judgment of the district court.




     *
      Salazar was informed of his right               to   file   a   pro    se
supplemental brief; he has not done so.

                                    - 2 -
            Following Booker, a district court must engage in a

multi-step process at sentencing.              First, after making appropriate

findings of fact, the court must correctly determine the applicable

advisory    guidelines      range      and   consult      the    range    in     imposing

sentence.    United States v. Moreland, 437 F.3d 424, 432 (4th Cir.

2006); United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

The court is then required to consider “other relevant factors set

forth in the guidelines and those factors set forth in § 3553(a)

before imposing sentence.”             Hughes, 401 F.3d at 546.            “A sentence

that falls within the properly calculated advisory guideline range

is   entitled     to   a   rebuttable        presumption        of   reasonableness.”

Moreland, 437 F.3d at 443.             This court will affirm a sentence as

long   as   it   is    within    the    prescribed     statutory         range    and    is

reasonable.       Hughes, 401 F.3d at 547.                 Reasonableness review

involves procedural and substantive components. Moreland, 437 F.3d

at   434.     Here,    Salazar’s       sentence    was    both       procedurally       and

substantively reasonable.

            In preparing Salazar’s pre-sentence report, the probation

officer correctly determined Salazar’s base offense level, criminal

history points, and adjustment for acceptance of responsibility.

Based on a total offense level of twenty-one and a criminal history

category of III, Salazar’s resulting guidelines range recommended

a sentence of 46-57 months’ imprisonment.                   After considering the

applicable       advisory       guidelines       range,     the       district     court


                                         - 3 -
specifically stated that it had considered counsel’s sentencing

argument and the factors in § 3553.           The court then imposed a

sentence of forty-eight months, which was at the low end of

Salazar’s guidelines range.       Accordingly, Salazar’s sentence was

procedurally reasonable.

            Salazar’s sentence was also substantively reasonable.

Salazar had previously been convicted of possession of cocaine for

sale and had been deported.       Salazar, however, entered a guilty

plea to the offense charged in the current indictment and accepted

responsibility for his illegal re-entry.           Also, Salazar faced a

statutory    maximum   sentence    of     twenty   years’   imprisonment.

Accordingly, Salazar’s sentence, at the low end of his guidelines

range, was substantively reasonable.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.            We

therefore affirm Salazar’s conviction and sentence.           This court

requires that counsel inform Salazar in writing, of the right to

petition the Supreme Court of the United States for further review.

If Salazar requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.          Counsel’s

motion must state that a copy thereof was served on Salazar.




                                  - 4 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -